 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 70 
414 
St. John™s Community ServicesŒNew Jersey 
and
 Communications Workers of America, Local 
1037, AFLŒCIO.  
Case 22ŒCAŒ26934 
August 10, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER 
 On May 4, 2006,
 Administrative Law Judge Steven 
Davis issued the attached 
decision.  The Respondent 
filed exceptions and a supporting brief.  The General 

Counsel and Charging Party filed answering briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order.
2 The judge found, among other things, that the Respon-
dent violated Section 8(a)(3) and (1) of the Act by more 
strictly enforcing the medication administration policy 
governing its employees, including Nia Gibson, in re-

sponse to the Union™s victory in a representation election 
among the Respondent™s support specialist employees.  
The judge relied on several pieces of evidence, including 

the Respondent™s discharge of Gibson for her first medi-
cation error and a statement by Bill Loyd, the Respon-
dent™s acting state director, who told Gibson, ﬁwith all 

this stuff with the union, everything goes through our 
lawyers now, and we have to go by the book.ﬂ  We agree 
with the judge™s finding, although with two clarifica-

tions. 
First, regarding the General Counsel™s contention that 
Gibson™s discharge was unpr
ecedented, the Respondent 
argues that the judge errone
ously found that there ﬁwas 
no evidence that any other employee had been dis-

charged after his or her first medication administration 
error.ﬂ  The Respondent points to the testimony of Pro-
gram Director Michael Peniston, who, when asked 

whether he was aware of any employee discharged for a 
first medication error, answered, ﬁI™ve known of some.ﬂ  
Although Peniston™s vague, uncorroborated testimony 

qualifies as ﬁevidence,ﬂ it does not establish that the Re-
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 The judge™s proposed notice has been modified to conform to the 
Board™s standard remedial language.  See 
WGE Federal Credit Union
, 346 NLRB 982, 984Œ985 (2006). 
spondent had discharged employees for first medication 
errors or otherwise undermine the General Counsel™s 
case.  Cf. 
Adair Standish Corp.
, 290 NLRB 317, 318 
(1988), enfd. in relevant part 912 F.2d 854 (6th Cir. 

1990) (employer™s vague and unsubstantiated testimony 
failed to establish that employees had been disciplined in 
the past for attendance problems). 
Second, with respect to Lo
yd™s statement that ﬁevery-
thing goes through our lawyers now, and we have to go 
by the book,ﬂ the Respondent contends that the judge 

erroneously found that it unlawfully changed its discipli-
nary procedure by involving its attorney.  We find it un-
necessary to rely on that po
rtion of Loyd™s statement 
relating to the Respondent™s attorney.  More important is 
the final part of Loyd™s stat
ement: ﬁwe have to go by the 
book.ﬂ  Loyd™s addition of that point makes clear that the 
Respondent was tightening its disciplinary policy in re-
sponse to its employees™ union activity. 
Our dissenting colleague criticizes us for ﬁfocusing on 
one phraseﬂ in Loyd™s statement and ﬁignoring its more 
extensive context.ﬂ  He contends that, when viewed in 

context, Loyd™s ﬁwe have to go by the bookﬂ statement 
merely referred to the Respondent™s change in its disci-
plinary procedure to include more individuals, including 

counsel, in the decisionmakin
g.  We agree that the con-
text of the statement is crucial.  Loyd™s statement was 
made to Gibson as he discharged her for a first medica-

tion errorŠan unprecedented penalty for the Respon-
dent.  We view Loyd™s statement as an attempt to explain 
to Gibson 
why
 she was discharged (and not, as our col-
league contends, simply as a description of the process 
used in making the decision). 
Loyd™s explanation amounted to an admission that the 
Respondent, in response to unionization, had adopted a 
stricter interpretation of its medication administration 

policy, dictating Gibson™s discharge.  And, the record 
confirms that Loyd™s admission was factually based.  As 
demonstrated by the judge™s discussion of the Respon-

dent™s disciplinary practice, prior to unionization, the 
Respondent inconsistently enforced its medication ad-
ministration policy. 
Our dissenting colleague rejects that finding, but his 
reasoning is not persuasive.  He points out that the Gen-
eral Counsel did not presen
t evidence of any employee 
who committed 
precisely the same error as Gibson but 
was not discharged.  That observation fails to recognize 
the relevant evidence, summar
ized in the judge™s deci-
sion, which shows that a number of employees had been 
disciplined for various medication errors, no two of 
which were exactly the same.  The salient fact is that the 

Respondent had never before discharged an employee for 
 ST. JOHN™S COMMUNITY SERVICES
ŒNEW JERSEY
  415
a first medication errorŠand did so only after the Union 
was certified. 
Our colleague also contends
 that ﬁa lone statement by 
an employer to ‚go by the 
book™ﬂ because of its employ-
ees™ choice to be represented, without any corroborating 
evidence of antiunion animus, is insufficient to show 
unlawful motive.  Yet in 
Electrical South, Inc.
, 327 
NLRB 270, 281 (1998), the Board adopted the adminis-
trative law judge™s finding th
at an employer™s statement 
that it enforced a no-solicitation rule ﬁby the bookﬂ be-

cause of its employees™ union activity established dis-
criminatory motive and violated
 Section 8(a)(3) and (1).  
Although the employer in th
at case committed other vio-
lations of the Act, the judgeŠas our colleague acknowl-
edgesŠdid not rely on any evidence other than the em-

ployer™s ﬁby the bookﬂ statemen
t to find that the change 
in enforcement was unlawf
ully motivated.  As in 
Electri-cal South
, Loyd™s statement that the Respondent had to 
go ﬁby the bookﬂ because of the employees™ election of 
the Union is evidence of unlawful motivation. 
In any event, the evidence of unlawful motivation in 
this case is not limited to Lo
yd™s ﬁlone statement,ﬂ as our 
colleague contends.  The Ge
neral Counsel established 
unlawful motivation through other evidence, as well.  As 

described above, the evidence showsŠ
indeed, the Re-
spondent admits
Šthat the Respondent had previously 
enforced its medication administration policy inconsis-

tently.  The evidence further 
shows that the Respondent 
discharged Gibson under its stricter, ﬁby the bookﬂ inter-
pretation of that policy less than 2 weeks after the Un-

ion™s certification as the employees™ bargaining represen-
tative.  See 
Masland Industries
, 311 NLRB 184, 197 
(1993), citing 
NLRB v. Rain-Ware, Inc.
, 732 F.2d 1349, 
1354 (7th Cir. 1984) (the timing of an adverse action 
may warrant an inference of unlawful motivation).  For 

all of those reasons, we agree with the judge™s finding 
that the General Counsel has met his burden to show that 
the Respondent™s change in enforcement was unlawfully 

motivated.
3 With the clarifications described above, we adopt the 
judge™s finding that the Respondent more strictly en-

forced its medication administration policy in violation 
of Section 8(a)(3) and (1) of the Act.  Consequently, we 
also adopt his finding, under 
Southern Mail, Inc.
, 345 
NLRB 644 (2005), that the Re
spondent violated Section 
                                                          
 3 Under the Board™s application of the test established in 
Wright 
Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), in cases like this oneŠwhere employer 
action against an individual employ
ee was based on the decision of the 
work force as a whole to unionizeŠthe General Counsel was not re-
quired to prove that Gibson hersel
f engaged in protected concerted 
activity known to the Respondent.  See, e.g., 
Southern Mail, Inc.
, 345 NLRB 644, 647 (2005). 
8(a)(3) and (1) by discharging employee Gibson pursuant 
to that more strictly enforced policy. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, St. John™s Community Ser-
vicesŒNew Jersey, Hamilton, New Jersey, its officers, 

agents, successors, and assigns shall take the action set 
forth in the Order,
 except that the attached notice is sub-
stituted for that of the administrative law judge. 
 MEMBER 
SCHAUMBER, dissenting. 
It is undisputed that the purported discriminatee in this 
case, Nia Gibson, engaged in no protected concerted ac-
tivities, broke a preexisting and facially neutral medica-

tion distribution rule, and was discharged for that offense 
consistent with the express terms of the rule, just as other 
similarly situated employees have been in the past.  It is 

also undisputed that there 
is no evidence that the Re-
spondent harbored any antiunion animus or engaged in 
any unfair labor practices during the course of the orga-

nizing campaign that occurred shortly before the dis-
charge at issue.  My collea
gues nonetheless find a viola-
tion of the National Labor Relations Act and order Gib-

son reinstated with backpay 
because she was told some-
thing along the lines of: ﬁwith 
all this stuff with the un-
ion, everything goes through our lawyers now, and we 

have to go by the bookﬂ and that ﬁthey have to do things 
different.ﬂ  Unlike my collea
gues, I find that statement 
an insufficient predicate both as a matter of fact and law 

for imposing liability under our st
atute.  Therefore, I re-
spectfully dissent. 
As an initial matter, I am unconvinced that the General 
Counsel has demonstrated by a preponderance of the 
evidence in the reco
rd that Gibson suffered any adverse 
action, i.e., that she was subject to disparate treatment or 
that the Respondent more strictly enforced its medication 
policy against her.  Gibson was discharged for failing to 

dispense medicine to a consumer, a violation for which 
she was subject to discharge absent extenuating circum-
stances.  It is undisputed that Gibson did not communi-

cate any extenuating circumstances to Acting State Di-
rector Bill Loyd, the person responsible for her dis-
charge.  Thus, her discharge was consistent with the Re-

spondent™s policy.  Moreover, the General Counsel did 
not present evidence of a similarly situated employeeŠ
someone who failed to dispense medicine to a consumer 

with no extenuating circumstancesŠwho was treated 
differently than Gibson.  Rather, the General Counsel 
attempted to argue that employees who committed other 

kinds of medication errors, and who may or may not 
have presented extenuating ci
rcumstances, were similarly 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  416 
situated to Gibson.  Because
 these employees were not 
directly comparable to Gibson, I would not find that Gib-
son was subject to disparate tr
eatment.  Thus, I reject the 
majority™s underlying finding that the evidence shows 

that the Respondent more strictly enforced its medication 
policy against Gibson. 
But even assuming that Gibson was subject to stricter 
enforcement of the policy, the General Counsel has failed 
to establish that such enforcement was unlawfully moti-
vated.  It is well settled under 
Wright Line
1 that ﬁto prove 
a violation of Section 8(a)(3) and (1), the General Coun-
sel must generally make an initial showing that (1) the 
employee was engaged in prot
ected activity; (2) the em-
ployer was aware of the ac
tivity; and (3) that animus 
towards the protected activity was a substantial or moti-

vating reason for the employer™s action.ﬂ  
Pontiac Care 
& Rehabilitation Center,
 344 NLRB 761, 766 (2005); 
see also Universal Laundries & Linen Supply, 
355 
NLRB No. 17, slip op. at 16 (2006) (ﬁThe General Coun-
sel bears the burden of proving by a preponderance of the 
evidence that animus agains
t protected conduct was a 
motivating factor in the adverse employment action.ﬂ).  
None of the requisite 
Wright Line
 factors have been es-
tablished in this case.  Instead, the General Counsel and 

my colleagues premise their 
theory on isolated excerpts 
from an ambiguous, and in my view noncoercive, ex-
change between Gibson and the Respondent™s acting 

state director, Bill Loyd.  According to Gibson, Loyd 
told her during her termination interview that: 
 because of everything that™s going on with the Union, 

everything goes through our lawyers now, and we have 
to go by the book. . . . [W]hen an employee does some-
thing, it has to go through their lawyers, first, for their 
lawyers to look at it.  Everybody™s looking at it.  It™s 

not just one person, like Cheryl [Wesley, human re-
source director].  Cheryl would just look at discipli-
nary, you know.  Now, it was more people involved.  It 

wasn™t just her decision, alone. 
 Taking these statements at face value, the gist of 
Loyd™s message is simply that given the scrutiny to 
which its disciplinary actions will now be subject as the 
result of a grievance and arbitration process, more indi-

viduals, including counsel, will be reviewing those deci-
sions and participating in the disciplinary decision-
making.  Nothing in that exchange compels a finding that 

the Respondent would be enforcing rules more strictly to 
punish employees for supporting a union.  Indeed, 
Loyd™s statement is neutral and devoid of any hint of 

                                                          
 1 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
antiunion sentiment, animus, or retaliation against em-
ployees for voting in the Union. 
My colleagues, however, pars
e out isolated excerpts 
from Loyd™s words to fashion something sinister.  They 

specifically rely on Loyd™s st
atement that 
the Respondent 
must now ﬁgo by the bookﬂ but find it ﬁunnecessaryﬂ to 
rely on Loyd™s reference to including its attorney in the 

disciplinary process.  By focusing on one phrase and 
ignoring its more extensive context, the majority manu-
factures antiunion motivation out of thin air.  Because 

Loyd™s statement is plainly susceptible to a non-
discriminatory interpretation, it does not support a find-
ing of animus, particularly in
 a case such as this where 
there isn™t a scintilla of other evidence that the Respon-
dent™s decision to discharge Gibson was unlawfully mo-

tivated.  Thus, my colleagues er
r, as a matter of fact, in 
finding that the General Counsel established a prima fa-
cie case. My colleagues fare no better as a matter of Board law.  
The cases relied on by the judge and majority are inappo-
site.  In 
Pontiac Care & Rehabilitation Center
, supra, the 
Board found that the respondent unlawfully discharged the 
discriminatee because it kne
w of her union activity and 
bore animus toward her as a result.  344 NLRB at 767.  

The respondent stated that ﬁif a union was voted in, that it 
wouldn™t be such a friendly, la
id back place.  [The respon-
dent] would have to do things by the book.ﬂ  Although the 

Board found antiunion animus, its finding was not based 
on this statement alone.  Rather, the Board found discrimi-
natory motive in the respondent™s ﬁblatantly disparateﬂ 

treatment of the discriminatee and in the respondent™s nu-
merous 8(a)(1) violations, including threats, surveillance, 
and interrogations.  The majority here can point to no such 
corroborating evidence of animus toward union organizing 
or other protected activities. 
The judge also cited 
Treanor Moving & Storage Co., 
311 NLRB 371 (1993), in which the Board found that the 
respondent discriminatorily enforced its attendance pol-

icy after the union won an 
election.  The Board found 
that the attendance-policy 
crackdown was motivated by 
antiunion animus because, among other things, of state-

ments by the company president that employees ﬁstabbed 
him in the backﬂ by voting in the union and that he was 
going to ﬁstab back.ﬂ  Id. at 375.  Similarly, in 
Nursing Center at Vineland
, 314 NLRB 947 (1994), the Board 
found that the respondent began to strictly enforce its 
work rules against unit nurses after the union won an 

election.  Statements by the nurses™ supervisor such as 
ﬁYou nurses want to play games, you want a union, you 
know what is the matterﬂ supported the Board™s finding 

that the respondent™s actions were motivated by animus 
against Section 7 activities.  Id. at 948Œ949.  Finally, in 
 ST. JOHN™S COMMUNITY SERVICES
ŒNEW JERSEY
  417
Southern Mail, Inc.
, 345 NLRB 644 (2005), the Board 
found that the respondent more
 strictly enforced its DOT 
log disciplinary policy against drivers for voting in the 
union.  The Board noted the ﬁabundant evidence of the 

Respondent™s motivation to retaliate against employees 
for their election of the union,
ﬂ including repeated threats 
against drivers if the union wo
n the election.  Id. at 646. 
Neither the judge nor the majo
rity cites to a single case 
in which the Board found that
 a lone statement by an 
employer to ﬁgo by the bookﬂ following a union election, 

without any corroborating or supporting evidence of un-
ion animus, was enough to find unlawful motive.  The 
majority™s reliance on 
Electrical South, Inc., supra., illus-
trates the point.  In 
Electrical South the Board affirmed 
the judge™s finding that th
e respondent committed 12 
different unfair labor practices, including such ﬁhall-
markﬂ violations as threatening plant and department 
closures and laying off employees for engaging in union 

activities.  The majority above focuses on one allegation 
where the respondent unlawfully disciplined two em-
ployees because it was ﬁgoing to
 do it by the book.ﬂ  As 
the majority notes, the judge found that this statement 
showed antiunion animus, and he did not specifically 
state that he relied on the other 11 unfair labor practices.  

Rather, the judge discussed and analyzed this allega-
tionŠand each of the 12 allegationsŠseparately.  It is 
hardly reasonable, however, to suggest that the plant at-

mosphere, poisoned by myriad threats, interrogations, 
layoffs, and unilateral changes, did not inform the 
judge™s finding of animus.  In contrast, this case has not a 

single example or event to support a finding of antiunion 
animus.  The majority further relies on 
Masland Indus-
tries, 311 NLRB 184, 197 (1993), and 
NLRB v. Rain-
Ware, Inc. 732 F.2d 1349 (7th Cir. 1984), and claims that 
the mere timing of Gibson™s discharge, 2 weeks after the 

Union was certifiedŠwith 
nothing 
elseŠis sufficient to 
find antiunion animus.  But 
Rain-Ware
 states only that 
ﬁtiming alone may suggest
 antiunion animus.ﬂ Id. at 1354 
(emphasis added).  In 
Rain-Ware and 
all of the cases 
cited there, the respondents engaged in other unlawful 
acts that supported antiunion animus as 
suggested
 by 
timing.  Here, there is only timing. 
In sum, the Board has found that actions similar to 
Loyd™sŠwhen supported by other evidence of antiunion 

animus or retaliationŠmay violate the Act.  The Board 
has never found that such acts alone are enough to vio-
late the Act.  The majority™s decision significantly ex-

pands the scope of what qua
lifies as antiunion animus, 
and it is inconsistent with 
long-established Board law.  
Therefore, I respectfully dissent. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board had found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 refuse to bargain in good faith with 
Communications Workers of America, Local 1037, 
AFLŒCIO (Union), as your exclusive bargaining repre-

sentative by making unilateral changes in your terms and 
conditions of employment which are mandatory subjects 
of bargaining, without first giving adequate prior notice 

thereof to the Union and giving the Union a meaningful 
opportunity to bargain on such changes, including more 
strictly enforcing our medication administration policy.  

The appropriate unit is: 
 All full-time and regular part-time support specialists 

and substitute support specialists employed by the Em-
ployer at its 10 New Jersey locations located in Law-
renceville, Roselle, South Pl
ainfield, Orange, Farming-
dale, Long Branch, Rahway, Cedar Grove, Brick 
Township and Trenton, New Jersey, but excluding all 

office clerical employees, managerial employees, pro-
fessional employees, guards and supervisors (including 
team leaders) as defined in the Act.
 WE WILL NOT
 discharge or otherwise discriminate 
against any of you for joining, selecting or supporting 
Communications Workers of America, Local 1037, 

AFLŒCIO, or any other union. 
WE WILL NOT
 more strictly enforce our medication 
administration policy against you because you joined, 

selected, or supported the Union. 
WE WILL NOT
 unilaterally change the enforcement of 
our medication administration policy by more strictly 

enforcing its provisions without affording the Union an 
opportunity to bargain with us over your terms and con-
ditions of employment. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  418 
WE WILL 
on request by the Union, rescind the unilat-
eral changes consisting of a 
more strict enforcement of 
our medication administration policy until such time as 
we negotiate with the Union in good faith to impasse or 

agreement. 
WE WILL within 14 days from the date of the Board™s 
Order, offer Nia Gibson full 
reinstatement to her former 
positions as substitute support specialist and administra-
tive assistant or, if those positions no longer exist, to 
substantially equivalent positions, without prejudice to 

her seniority or any other rights or privileges previously 
enjoyed. 
WE WILL 
make Nia Gibson whole for any loss of earn-
ings and other benefits resulting from her discharge, less 
any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Nia Gibson, and 
WE WILL
, within 3 days 
thereafter notify her in writing that this has been done 
and that the discharge
 will not be used against her in any 
way. 
 ST. JOHN™S COMMUNITY 
SERVICES
ŒNEW JERSEY
  Brian A. Caufield, Esq., 
for the General Counsel
. Julius M. Steiner 
and Thomas Hearn, Es
qs. (Obermayer Reb-
mann Maxwell & Hippel, LLP), 
of Philadelphia, Pennsyl-
vania, for the Respondent. 
William G. Schimmel, Esq. (Weissman & Mintz, Esqs.), 
of Somerset, New Jersey, for the Union. 
DECISION STATEMENT OF THE 
CASE STEVEN 
DAVIS, Administrative Law Judge. Based on a 
charge and a first amended ch
arge filed by Communications 
Workers of America, Local 1037, AFLŒCIO (Union) on June 3, 
2005, and November 30, 2005, respectively, a complaint was 
issued against St. John™s Comm
unity ServicesŒNew Jersey 
(Respondent) on December 8, 2005. On February 28 and March 
1, 2006, a hearing was held befo
re me in Newark, New Jersey. 
The complaint alleges, essentia
lly, that the Respondent more 
strictly enforced its medicat
ion administration policy upon its 
employees, including employee Ni
a Gibson, and discharged her 
in violation of Section 8(a)(1) and (3) of the Act because of its 
employees™ union activities. The complaint further alleges that 
the Respondent unilaterally cha
nged the enforcement of its 
medication administration policy by more strictly enforcing its 
provisions without affording the Union an opportunity to bar-
gain with it about such conduct, in violation of Section 8(a)(1) 
and (5) of the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by all parties, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, a corporation ha
ving its office and place of 
business in Hamilton, New Jers
ey, has been engaged in the 
provision of social services to 
residents at group homes located 
throughout New Jersey, including its group home in Brick, 
New Jersey. During the preced
ing 12 months, the Respondent derived gross revenues from its
 operations in excess of 
$250,000, and purchased and recei
ved goods and services val-
ued in excess of $50,000 directly from suppliers located outside 
New Jersey. The Respondent admits
 and I find that it is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and has been a health care institu-
tion within the meaning of Sect
ion 2(14) of the Act. The Re-
spondent also admits, and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Facts 
1.  Background 
The Respondent, a nonprofit agency established in 1868, has 
its headquarters in Washington, D.C., and facilities in four 
states including New Jersey. It
s mission includes the provision 
of support and programs to indivi
duals with developmental and 
other disabilities, including th
e operation of residential group 
homes. The Respondent™s New Jers
ey headquarters is in Hamil-
ton, where it oversees the opera
tions of its 10 New Jersey fa-
cilities, including one in Brick Township, the group home at 
issue here. 
At the time of the incidents at issue, the Respondent™s hierar-
chy consisted of its president, 
Thomas Wiles, its chief operating 
officer, Genni Sasnett, and direct
or of human services, Cheryl 
Wesley, all three of whom were
 located in Washington, D.C. 
The New Jersey acting state director was William Loyd, Jr., the 
program director was Michael Peniston, and the program coor-
dinator was Glenda (Vickie) Atki
ns. The residential team leader 
supervised the staff who work
ed in the group homes, whose 
titles were support specialists, 
acting support specialists, and 
checkers. 
In September, 2004, the Union began an organizing drive 
among the support specialists employed at the Respondent™s 10 
New Jersey facilities. The campaign became active in Novem-
ber and December, 2004. On December 13, 2004, the Union 
filed a petition for an election, and on March 29, 2005, it was 
certified as the exclusive collective-bargaining representative of 
the Respondent™s employees in the following appropriate bar-
gaining unit: 
 All full-time and regu
lar part-time support 
specialists and sub-
stitute support specialists employed by the Employer at its 10 
New Jersey locations located in Lawrenceville, Roselle, South 
Plainfield, Orange, Farmingdale, Long Branch, Rahway, Ce-
dar Grove, Brick Township and Trenton, New Jersey, but ex-
cluding all office clerical employees, managerial employees, 
professional employees, guards and supervisors (including 
team leaders) as defined in the Act. 
  ST. JOHN™S COMMUNITY SERVICES
ŒNEW JERSEY
  419
2.  Nia Gibson 
The occupants at the Brick, New Jersey group home at issue 
here were four ﬁconsumers,ﬂ the 
term applied to the individuals 
whom the Respondent serves, and 
one staff person, Nia Gibson. 
She was responsible for their care
 and for the administration of 
their medication. It is the Re
spondent™s policy that it ﬁshall 
properly manage the acquisition, 
administration and storage of 
all medications, prescription and over the counter, for each 
consumer.ﬂ Gibson began work as a substitute support specialist in July, 
2003, working weekends and even
ings at group homes. Four 
months later, in November, 2003
, she began work full time as 
an administrative assistant in the human resources department 
at the Respondent™s Hamilton, Ne
w Jersey office. She held both 
positions at the time of her discharge in April, 2005, and had 
worked at the Brick facility regularly prior to her termination. 
Gibson testified that when she first heard that the Union was 
organizing the employees, she told her then-supervisor, Pro-
gram Director John H. Willia
ms and her supervisor, Office 
Manager Amirah Johnson that th
e employees were ﬁstarting a 
union,ﬂ and that she was interest
ed in joining. She quoted Wil-
liams as saying ﬁno, Nia, that™s
 not good. Don™t say that.ﬂ In 
addition, she told Johnson that they would have to ﬁget the 
numbersﬂ so they could get the 
employees together who want 
to join the Union. Johnson told her that if the employees want 
to join a union, ﬁjust let them
 do it.ﬂ Both Williams and John-
son told Gibson that she could not be involved because she was 
employed in the human resources department. 
Gibson testified that she had no 
involvement with the Union, 
and conceded that no supervisor 
or management official ques-
tioned her concerning her union interest or threatened her for 
supporting the Union. 
Williams and Johnson both testified, denying that Gibson 
told them of her sympathies 
toward the Union. Johnson con-
ceded, however, that Gibson asked her whether she could par-
ticipate in a Union if one was 
chosen by the employees. John-
son replied that she did not believe that Gibson could be in-
cluded in the bargaining unit becau
se her title of office admin-
istrative assistant was excluded from the unit. As set forth 
above, the unit excludes office cler
ical employees, and the par-
ties agreed that Gibson was appropriately excluded from the 
voting unit on that basis. Acting 
State Director Loyd testified 
that he was unaware of Gibson™s sympathies toward the Union, 
but recalled a conversation in wh
ich she told him that Union 
pickets were outside the office
 and asked whether she should 
call the police. 
There is no allegation, and I do not find, that the above evi-
dence supports a finding that Gibson engaged in protected, 
concerted activities. This case is
 solely based upon an allega-
tion that the Respondent more strictly enforced its medication 
administration policy upon its 
employees, including Gibson, 
and discharged her, because of
 its employees™ union activities 
including their joining and voting for the Union. 
In the evening of April 3, 2005, Gibson worked as the substi-
tute support specialist at the 
Brick, New Jersey group home. 
She was required to administer medication to all four of the 
consumers, but administered medication to only three. 
At hearing, Gibson stated that she forgot to administer Hal-
dol to one of the consumers, a
nd did not do so because she was 
distracted by persuading one of the consumers to leave the 
bathroom so that another consum
er could use it. Convincing the 
consumer to leave the bathroom during his regular and exten-
sive use of it was an ongoing problem. She also stated that no 
checker was employed at the facility, whose job it is to verify 
that the medications were give
n and that proper documentation 
made that the medication was ad
ministered. Gibson also testi-
fied that the Respondent was s
upposed to have a consumer to 
staff ratio of 3 to 1, but conceded that she did not attempt to 
obtain additional staff or tell an
yone that she was short-staffed 
because that condition was not unusual. 
The following day, April 4, 
the relief support specialist 
checked the medication administration log and discovered that 
Gibson had not given medication 
to one consumer and had not 
documented that she had. Progr
am Director Michael Peniston 
immediately met with her, and she explained that she was pre-
occupied attempting to have on
e consumer leave the bathroom, 
and she ﬁjust forgot.ﬂ She aske
d Peniston what would happen. 
He replied that she would proba
bly be suspended from working 
as a support specialist and be retrained in medication admini-
stration, but would not be term
inated since her error was not 
related to her full time work as an administrative assistant. 
Peniston testified that prior to
 her discharge, Gibson enumer-
ated certain extenuating circumstances which, in his opinion, 
should have prevented her termina
tion. She said that she had no 
checker, and she was the only st
aff person among four consum-
ers at the home, which was ﬁa little chaotic.ﬂ She was preoccu-
pied with persuading one consum
er to leave the bathroom, and 
the consumers had just returned
 from visits and were taking 
showers. It was Peniston™s belief that these constituted valid 
extenuating circumstances because Gibson™s complete concen-
tration was perhaps not attuned 
to the administration of the 
medication. Gibson stated that the Respondent is supposed to have no 
more than three consumers to each staff member, and that the 
four to one ratio in effect on April 3 violated state policy. She 
also noted that if a checker was present he or she may have 
caught her error. 
Regarding the absence of a second staff member or a 
checker, Loyd testified that the State Division of Developmen-
tal Disabilities has a staff to consumer ratio which must be 
followed on a house-by-house basis. He noted that a 1:3 ratio is 
typical, but not a requirement. 
In his opinion, based on his 
knowledge of the functional abilities of the consumers at the 
Brick facility, one staff member
 and four consumers was ﬁman-
ageable.ﬂ In contrast, Peniston testified that the state requires a 
3:1 ratio with which the Respondent was not in compliance on 
the evening of Gibson™s error. Pe
niston also stated that ordinar-
ily there are two staff members in attendance at the group 
homesŠone to administer the me
dications, and the other who 
acts as a checker. 
On April 4, Peniston completed an ﬁInitial Incident Report 
Formﬂ which noted the incident status as ﬁpending,ﬂ and as ac-
tions to be taken, ﬁtrainingﬂ a
nd ﬁstaff disciplinary action.ﬂ Penis-
ton stated that the incident was pending because he had to consult 
with Loyd, the Respondent™s acting state director. Based on his 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  420 
initial investigation, including his speaking to the consumer™s 
physician, Peniston recommended that Gibson be retrained, 
which involves classroom training
 regarding medication admini-
stration, a test, and several observed ﬁpoursﬂ of medications. 
Following successful retraining, the employee is permitted to 
administer medications. Peniston 
did not set forth any extenuat-
ing circumstances in this report
. This was Gibson™s first disci-
pline in her nearly two years of work for the Respondent. 
Peniston testified that he recommended to Loyd that Gibson 
be retrained, and that Loyd to
ld him that ordinarily Gibson 
would be suspended, but since 
she was also employed in the 
office, she could continue to work in that position. Peniston and 
Loyd both testified that Loyd suggested that Gibson™s work as a 
support specialist be te
rminated, but that she continue to work 
in the office. Peniston responded th
at he believed that that was 
a fair resolution. 
Peniston did not tell Loyd of any extenuating circumstances 
mentioned by Gibson because he believed that Loyd™s recom-
mendation that she work solely in
 the office would be the final 
disposition of the matter. Loyd™s 
testimony was quite different. 
He stated that he specifically asked Peniston if there were ﬁex-
tenuating circumstancesﬂ that sh
ould be considered, and Penis-
ton answered that there were noneŠthat it was a typical week-
end. Loyd stated that he also spoke to Gibson between the time 
of her error and her termination,
 and she did not tell him of any 
extenuating circumstance whic
h would persuade the Respon-
dent not to terminate her. When Loyd asked her at that time 
what happened, she simply told him that she forgot to adminis-
ter the medication and apologized
. Following her error, Gibson 
continued to work in the office as an administrative assistant 
until her termination 1 week later. 
A letter of termination dated April 11, signed by Loyd with a 
copy to human resources direct
or Wesley, was issued to Gib-
son. It stated that she was discharged because she failed to ad-
minister a consumer™s evening psychotropic medication in vio-
lation of Policy No. 140 X.B.1.b which states: 
 Medication Errors
ŠFailures of staff performance in medica-
tion administration will have the following consequences: 
Administration Errors
ŠFor errors related to medication ad-
ministration: 
Failing to give medication to
 consumer at all without 
extenuating circumstances (e.g. 
staff simply fails to give 
medication without emergency circumstances occurring 
which prevented the staff from being able to do so)Š
termination. 
 On April 15, Peniston prepared a final ﬁIncident Follow-Up 
Report.ﬂ He testified that althou
gh he disagreed with the deci-
sion to discharge her because he
 was aware of extenuating cir-
cumstances, he completed the Report because it simply re-
ported the action the Respondent took. Peniston completed the 
ﬁActions to be Takenﬂ part of 
the report, noting that the medi-
cation administration error was in violation of Policy 
X.B.1.b.Šerrors related to me
dication administration without 
extenuating circumstances. 
3. The change in the disciplinary procedure  
Peniston testified that up to the point that he met with Loyd 
the steps ordinarily taken in a disciplinary matter were fol-
lowed: He (a) completed an In
itial Incident Report Form (b) 
conducted a follow-up investiga
tion in which he interviewed 
Gibson and the employee reporting the error (c) visited the 
home and examined the medication log (d) spoke to the con-
sumer™s physician and (e) met with acting state director Loyd. 
After these steps were taken,
 typically, both Peniston and 
Loyd would then call the Respondent™s Washington headquar-
ters and speak with human resour
ces director Wesley or chief 
operating officer Sasnett or both. 
In that call, the participants 
would discuss the findings of the 
investigation, any extenuating 
circumstances, and the action to be taken against the employee. 
If it was decided that the employee would be terminated, Penis-
ton, as program director, prepared the termination letter. He 
would then give the letter to 
the state director and the human 
resources director to review for accuracy, and then the em-
ployee would meet with the program director and another man-
ager, usually the state director or program coordinator, at a 
termination interview. 
However, unlike the usual proc
edure, following his meeting 
with Loyd, Peniston was no l
onger involved in any actions 
taken concerning Gibson. He did 
not participate in a conference 
call with headquarters, and was not included in any other meet-
ing or discussion regarding Gibs
on™s error or the decision to 
terminate her during which he 
would have had an opportunity 
to discuss any extenuating circumstances contributing to her 
error. Peniston did not prepare 
Gibson™s termination letter, and 
learned of her discharge only by
 e-mail. Peniston was excluded 
from the discussion concerning Gibson™s termination, and ap-
parently because of that Loyd
 signed the termination letter. 
Peniston and Loyd testified to the reasons for the change in 
procedure. Peniston stated that after he became aware in Sep-
tember, 2004 that the Union was organizing the employees of 
the Respondent, he was told by 
president Wiles, chief operating 
officer Sasnett, human resource
s director Wesley, and Brian 
Hudson, the attorney who then 
represented the 
Respondent, that 
before a disciplinary action letter
 was given to an employee, it 
must be sent to We
sley and Hudson for their review and advice 
as to how to proceed. He was also informed that draft termina-
tion letters had to be sent to Washington to be proofread. 
Loyd stated that after his bei
ng appointed as acting state di-
rector in January, 2005, one of the ﬁaimsﬂ of the Respondent 
was to ﬁmake sure that there was consistency in implementation 
of the policyﬂŠﬁ[s]ubsequent to my coming in, in January, we 
really wanted to make sure that the policies were consistently 
implemented.ﬂ1 Loyd testified that prior to his becoming acting 
state director in January, 2005, 
consistency in 
the implementa-
tion of the enforcement of the medication administration policy 
had been an ﬁissue.ﬂ I interpret this as meaning that there had 
not been consistent enforcement 
of the policy prior to January. 
This will be illustrated below. 
                                                          
 1 The quoted sentence, as set forth in the transcript, contains a period 
after ﬁJanuary,ﬂ but the context of the sentence convinces me that it 
should read as set forth above. 
 ST. JOHN™S COMMUNITY SERVICES
ŒNEW JERSEY
  421
Loyd further testified that after meeting with Peniston re-
garding Gibson, he consulted 
with the human resources de-
partment and attorney Hudson in 
order to decide on a course of 
action. In doing so, he followed his usual procedure of check-
ing with the human resources department regarding a decision 
to terminate an employee. However, his checking with attorney 
Hudson was different than the usual procedure because ﬁas a 
cautionary measure we were running most things by the attor-
ney in those days because of the activities that were occurring 
regarding the unionization. We we
re trying to make sure that 
we were being consistent and fair.ﬂ 
Gibson™s pretrial affidavit, which she affirmed at the hearing, 
stated that Loyd told her at her termination interview that ﬁwith 
all this stuff with the union, everything goes through our law-
yers now, and we have to go by the book.ﬂ She further testified 
that Loyd told her that ﬁbecause of everything that™s going on 
with the Union, everything that when an employee does some-
thing, it has to go through their la
wyers, first, for their lawyers 
to look at it. Everybody™s looking 
at it. It™s not just one person, 
like Cheryl [Wesley, human res
ources director]. Cheryl would 
just look at disciplinary, you know. Now, it was more people 
involved. It wasn™t just her 
decision, alone.ﬂ Gibson believed 
that Loyd was not involved in the decision to terminate her. She 
stated that he told her that 
he was waiting for Attorney Hudson 
and Human Resources kirector We
sley to make their decision 
ﬁbecause everything that™s going on with the union, they have 
to do things different.ﬂ 
Loyd stated that according 
to the policy which Gibson vio-
lated, the action called for would 
be termination or, if extenuat-
ing circumstances were present,
 retraining. Since no extenuat-
ing circumstances were presen
ted to him, the decision was 
made to discharge her. Then a question was presented as to 
whether she could be terminated just from her job as a support 
specialist, or from her 
office position as well. 
Loyd stated that the Respondent
 had no policy as to whether 
to retain a support specialist 
who committed a medication error 
requiring termination, but who is also employed in a clerical 
capacity. The team consisting of Loyd, Wesley, and Attorney 
Hudson examined a previous instance where employee Drew 
Zimmerman held two positions, committed a medication error 
ﬁof the same caliber and categoryﬂ as Gibson™s, and was termi-
nated. In that situation, they decided that the Respondent could 
not ﬁpartially terminateﬂ an employee. They concluded that 
either the person remained an employee or was no longer an 
employee. It was accordingly decided that in order to ﬁmaintain 
. . . consistency in implemen
ting the procedureﬂ Zimmerman™s 
case was a precedent which would be applied to Gibson, and 
she should be terminated. 
Drew Zimmerman was a program coordinator and a substi-
tute support specialist. On Nove
mber 14, 2004, as the program 
coordinator, he directed a staf
f specialist to take medication 
from one consumer™s supply and 
administer it to another con-
sumer. The Disciplinary Action Form noted that this action was 
a medication error, and ﬁas the 
administrator who must guide 
staff through problem situations, your judgment is crucial.ﬂ 
Zimmerman received a written warning and retraining for this 
error notwithstanding that the 
medication administration policy states in X.B.1.a. that ﬁgivi
ng incorrect medication, e.g., one 
consumer™s medication given to
 another consumerﬂ requires 
termination. He continued to work thereafter in both positions. 
Thereafter, on January 31, 2005,
 Zimmerman administered a 
consumer™s psychotropic medicati
on at the wrong time. In con-
sidering what disciplinary action to take, Program Director 
Robert Schwartz, who succeeded Peniston, sent an e-mail to 
Loyd on February 3, describing Zimmerman™s November 14 
error as ﬁprocedural,ﬂ and the January error one of ﬁ[medica-
tion] administration with extenuating circumstances. Vis-a-vis 
policy I feel termination is not re
quired, but I want to make sure 
our standards are being upheld evenly for managers. Do you 
think suspension from meds admin. responsibilities pending in-
house re-training, along with th
e attached DAF [Disciplinary 
Action Form] sufficiently covers it?ﬂ 
Loyd replied that Zimmerman could have been immediately 
terminated for the November error.
 He stated ﬁI™m sure you see 
the gravity of this situation in
 light of the other medication 
administration issues we™re faci
ng with some of the direct 
staff.ﬂ Loyd explained at hearing that he thus emphasized to 
Schwartz that if the Respondent 
was enforcing its policy strictly 
with respect to staff members, it must do the same with its su-
pervisors. Schwartz agreed with Loyd™s reasoning, and 1 week later 
Schwartz signed a letter terminating Zimmerman. The letter 
stated that the January error violated policy X.B.1.c.2., which 
required termination for the first occurrence of administering 
psychotropic medication at the wrong time. The letter also 
noted that ﬁthis was the second 
serious medication incident you 
were involved in, the first being your improper instruction to 
give one consumer™s medication to another on November 14, 
2004.ﬂ Copies of the letter were sent to Loyd and Cheryl 
Wesley, the director of human resources. 
Loyd testified that he compared the cases of Gibson and 
Zimmerman with respect to their errors, explaining that al-
though Zimmerman administered the medication at the wrong 
time, and Gibson failed to administer the medicine at all, they 

were similar because both were
 immediately terminable of-
fenses on a first occurrence. Although technically true, accord-
ing to the policy, Gibson™s error,
 failing to give medication at 
all, permitted the consideration of extenuating circumstances, 
while Zimmerman™s error did not so provide. 
4.  Discipline given to support specialists who 
committed medication errors 
The General Counsel adduced evidence of other employees™ 
medication administration errors
 and their treatment by the 
Respondent. Such cases relate to 
violations of the Respondent™s 
policies, as follows: 
  X.  Medication Errors 
B.  Failures of staff performance in medication ad-
ministration will have th
e following consequences: 
1.  
Administration ErrorsŠFor errors related to 
medication administration (inc
luding topical medications): 
      a.  Giving incorre
ct medication, e.g. one con-
sumer™s medication given 
to another consumerŠ
termination. 
      b.  Failing to give 
medication to consumer at all 
without extenuating circumstan
ces (e.g. staff simply fails 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  422 
to give medication without 
emergency circumstances oc-
curring which prevented the staff from being able to do 
so)Štermination. 
      c.  Incorrect dosag
e, including giving discontinued 
medication or giving medication at the wrong time. 
  1.  Non-toxic dosage error, e.g.Šmedications, 
such as topical ointments, so
me prescription medications and 
over the counter medications, which would not result in seri-
ous consequences. 
Ł    First occurrenceŠwritten warning and re-
training before allowed to administer again. 
 Ł    Second occurrenceŠtermination. 
  2.  Toxic dosage, e.
g.Šmedications, such as 
psychotropics that may result in serious injury or death. 
  Ł     First occurrenceŠtermination 
C.  In the event of a medication error that could result 
in termination of employme
nt, the State DirectorŠmust 
present a report to the Medication Administration Review 
Committee. The MAR Committee will be comprised of 
the Chief Operating Officer, the Director of Human Re-
sources, the State Director. The State Director will be 
charged with investigating the incident and presenting a 
summary of the event within 7 days to the MAR Commit-
tee along with his or her recommendations for personnel 
action. The Committee will determine what actions to 
take. Any member of the MAR Committee or the em-
ployee who has made the error can appeal the decision of 
the Committee to the President of SJCS. 
 Loyd testified that even though the policies set forth in 
X.B.1.a and c, above, require di
scipline without consideration 
of extenuating circumstances, ne
vertheless extenuating circum-
stances may be presented to the MAR Committee which could 
decide that the discipline set forth in the policy was not war-
ranted because of extenuating ci
rcumstances. In addition, Pe-
niston testified that it was his ex
perience that support specialists 
were retrained ﬁrelatively frequentlyﬂ instead of being dis-
charged due to their medica
tion administration errors. 
The following are errors whic
h required termination but did 
not result in termination: 
1.  Adrian Ferrington gave one
 consumer medication which 
was taken from another consum
er™s medication supply. The 
Respondent™s policy, X.B.1.a, re
quires termination for ﬁgiving incorrect medication, e.g. one 
consumer™s medication given to 
another consumer.ﬂ In February
, 2004, he was given a written 
warning signed by Schwartz. In addition, he administered only 
one tablet of medication to a co
nsumer instead of the two tab-
lets prescribed. Loyd testified 
that following those errors Fer-
rington remained employed by 
the Respondent, and was later promoted to the position of acting residential team leader 
whose responsibility is supervis
ing the support specialists.  
2.  In March, 2004, Raphael 
Ekhelar gave one
 consumer™s 
medication, Melaril, to anot
her consumer who was not pre-
scribed that medication. Accord
ing to policy X.B.1.a., the dis-
cipline required is termination. 
However, he wa
s given a final written warning and was retrained. The Disciplinary Action 
Form, in which he was given 
a final written warning, was 
signed by Peniston and Schwartz. 
Program Coordinator Peniston stated that he and the program 
director believed, based on Ekhe
lar™s explanation of what hap-
pened, that certain extenuating circumstances were present 
which excused Ekhelar from being 
discharged. It must be noted 
that policy X.B.1.a does not provi
de for the consideration of 
extenuating circumstances. Rather, termination is the action 
required for such an error. 
On May 18, 2004, Ekhelar was 
terminated for another medi-
cation error Œ administering an incorrect dosage to a consumer. 
The discharge letter, signed by 
Peniston, noted that Ekhelar™s 
first medication error was considered in terminating him. 
Thus, Ferrington and Ekhelar both committed medication er-
rors in violation of policy X.B.1.a, requiring termination. How-
ever, Ferrington received only a written warning, and was 
thereafter promoted to a supe
rvisory position. Ekhelar was 
retrained and permitted to continue work because extenuating 
circumstances were presented, al
though that policy is silent as 
to the effect of extenuating circumstances on the determination 
of what discipline should be administered. The policy simply 
provides that termination is the discipline to be given to em-
ployees committing the medication error set forth in that policy. 
3.  On August 17, 2004, Stepha
nie Alexander failed to ad-
minister an anticonvulsive, ps
ychotropic medication to a con-
sumer in violation of X.B.1.b,
 which provides for termination 
except for the presence of extenuating circumstances. The Re-
spondent apparently accepted her 
explanation that she lost her 
eyeglasses and had no checker as
 extenuating circumstances, 
and she received a final warning,
 was scheduled for retraining, 
and was prohibited from adminis
tering medication until she 
was retrained. 
Thereafter, on September 28, 2004, while acting as a 
checker, Alexander did not notice that the staff specialist failed 
to administer medication to a consumer. She received a written 
warning which stated that future
 administration errors would 
lead to termination. The Respon
dent applies th
e same penalty 
to a checker who fails to notice 
an error as it does to a support 
specialist who does not administer
 the medication. Thus, Alex-
ander should have been terminat
ed pursuant to policy X.B.1.b. 
in the absence of extenuating circumstances. No extenuating 
circumstances were noted in the documents in evidence. Ac-
cordingly, she should have been terminated. 
Three months later, on December
 27, Alexander, working as 
a checker, again failed to notice that the staff specialist did not 
administer medication. She was terminated following that error. 
The termination letter signed by Schwartz noted that this was 
the third medication error Alexander committed between Au-
gust and December, 2004. She was terminated under policy 
X.B.1.b. requiring termination 
if no extenuating circumstances 
exist. 4.  On October 7, 2004, Fredne
l Fenelus failed to administer 
medications to two consumers in
 violation of policy X.B.1.b. 
which provides for termination w
ith the consideration of ex-
tenuating circumstances, which we
re noted by FenelusŠhe was 
distracted by the consumers while administering the medica-
tions and ﬁaccidentally forgotﬂ to administer them. He was 
given a final written warning. 
On November 29, 2004, Fenelus was terminated for adminis-
tering the wrong medication to a consumer in violation of 
 ST. JOHN™S COMMUNITY SERVICES
ŒNEW JERSEY
  423
X.B.1.a. which provides for termina
tion, and is silent as to ex-
tenuating circumstances. Nevert
heless, Program Director 
Schwartz™s discharge letter note
d that termination was appro-
priate since there were no exte
nuating circumstances and this 
was his second medication administr
ation error. Actually it was 
his third since he previously fa
iled to administer medication to 
two consumers. As set forth below, employee Hicks also failed 
to administer medication to tw
o consumers and Schwartz noted 
that such misconduct was considered as two errors. 
5. In October, 2004, Denise 
Hicks failed to administer medi-
cation in violation of policy X.
B.1.b, which requires termina-
tion with the consideration of 
extenuating circumstances. In 
mitigation, she explained that the medication was not available 
and the pharmacy was closed. S
upervisor Bovene White noted, 
however, that Hicks did not notify a supervisor, did not take the 
consumer to an emergency room
 to have the medications ad-
ministered, and did not call the prescribing physician. Hicks 
replied that she administered th
e medication at the proper time, 
but simply failed to document 
the administration, which error 
she also blamed on her checker. Hicks received only a second 
written warning for that error. 
As Loyd testified, Hicks™ explanations were not accepted, 
and she presented no extenuati
ng circumstances. Accordingly, 
she should have been terminated. 
On December 28, 2004, Hicks committed two more errors in 
failing to administer seizure me
dication to two consumers. By 
letter dated January 18, 2005, Sc
hwartz terminat
ed her, noting 
that since she committed three medication errors they were 
ﬁgrounds for termination as per agency policy.ﬂ 
6. As set forth above, on N
ovember 14, 2004, supervisor 
Zimmerman directed a support sp
ecialist to take medication 
from one consumer™s supply and 
administer it to another con-
sumer. He was given a warning,
 whereas policy X.B.1.a. re-
quires termination for this error.
 Two months later, he adminis-
tered medication at the wrong 
time and was discharged. 
7. On June 24, 2005, Delois O
live administered an incorrect 
dosage of Seroquel to a consumer, giving her a 100 mg. tablet 
instead of the prescribed 200 mg. 
tablet in violation of policy 
X.B.1.c. The Disciplinary Action Form signed by program 
director Schwartz noted that th
is was a ﬁterminable offense,ﬂ 
but that Olive would not be disc
harged because of the presence 
of extenuating circumstances because the day of the incident 
was the consumer™s first morni
ng in the residence, and Olive 
had no prior familiarity with her medication. The form, signed 
by Human Resources Director Wesley, noted that Olive was 
scheduled for retraining and wa
s prohibited from administering 
medication until she was retrained. She was also warned that 
any further medication administration error would be grounds 
for further disciplinary action up 
to and including termination. 
Pursuant to policy X.B.1.c, if Olive™s error involved a non-
toxic dosage and was a first occurrence, she would receive a 
written warning and retraining. A second occurrence would 
result in termination. If the dosage was toxic, a first occurrence 
would result in termination. Schwartz called her error ﬁtermi-
nable,ﬂ but did not discharge her because of the presence of 
extenuating circumstances. Howe
ver, policy X.B.1.c. does not 
provide for the consideration of
 extenuating circumstances. In 
addition, if her error was indeed ﬁterminable,ﬂ it was either the 
second occurrence of the administration of a non-toxic dosage 
or the first occurrence of the administration of a toxic dosage. 
In either case, she should have been discharged pursuant to the 
policy. 
Loyd testified that he was not specifically familiar with the 
facts of that case, he did not know if she had a medication ad-
ministration error before this one, and did not know why 
Schwartz called it a terminable offense. Loyd decided to permit 
Olive to continue to work after 
this terminable offense because 
extenuating circumstances were presented. He stated that he 
contrasted this situation with Gibson™s, in which no extenuating 
circumstances were presented. 
However, as noted above, policy 
X.B.1.c. is silent as to the effect of extenuating circumstances 
on the error. That policy does not
 provide for the consideration 
of extenuating circumstances in
 determining whether discipline 
should be imposed. 
In contrast to the above, in
 April, 2005, Gibson was termi-
nated for violating policy X.B.1.b,
 failing to administer a medi-
cation without extenuating circumstances. This was her first 
error and first discipline. 
Analysis and Discussion  
I.  THE VIOLATION OF SECTION 
8(A)(1)
 AND 
(3)
 The complaint alleges that th
e Respondent unlawfully more 
strictly enforced its medicat
ion administration policy upon its 
employees, including Gibson, and 
discharged her pursuant to a 
stricter enforcement of its policy because of its employees™ 
union activities. The evidence 
supports those allegations. 
The General Counsel argues that prior to the Union™s advent, 
the Respondent™s medication error policy was not enforced to 
the letter of the policy, but that after the Union organized the 
Respondent™s employees a change 
occurred pursuant to which 
that policy, in Gibson™s case, was strictly enforced, resulting in 
her discharge. 
Before I begin my analysis, it must be emphasized that I do 
not question the legitimacy of th
e Respondent™s need to enforce 
its medication administration policy. The absolute importance 
that the Respondent attaches to its
 policy is not at issue. Simi-
larly, the gravity of the harm to
 the consumer because of such 
an error is also not at issue. The issue here concerns how the 
Respondent dealt with its employees who committed medica-
tion errors. As the Board stated in 
Schrock Cabinet, Co
., 339 NLRB 182, 183Œ184 (2003), my finding that Gibson™s discharge vio-
lated the Act: 
 [d]oes not alter or undermine an employer™s authority to im-
plement or enforce work rules. Nor does it cast doubt on an 
employer™s ability to 
more strictly enforce
 its work rules. 
(Emphasis in original) An employer™s more stringent en-
forcement of its work rules will
 not constitute a violation of 
the Act unless it is a consequence of employee participation in 
protected activity. The existence of protected activity alone, 
however, does not foreclose an employer from more strictly 
enforcing its work rules, even where the employer previously 
tolerated infractions of those rule
s . . . . A violation of the Act 
will be found, however, whereŠas in this caseŠan employer 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  424 
more strictly enforces a work ru
le in response to protected ac-
tivity. 
 Pursuant to 
Wright Line
, 251 NLRB 1083 (1980), the Gen-
eral Counsel has the burden of establishing that protected con-
duct was a motivating factor in the Respondent™s decision to 
more strictly enforce its medication administration policy and 
discharge Gibson. To sustain his initial burden, the General 
Counsel must show that (1) th
e employees were engaged in 
protected concerted activity (2) the employer had knowledge of 
the activity and (3) the activity was a substantial or motivating 
reason for the employer™s adverse action. 
Naomi Knitting Plant
, 328 NLRB 1279, 1281 (1999). Once this is established, the 

burden shifts to the Respondent to
 demonstrate that its stricter 
enforcement of the policy and its
 termination of Gibson would 
have occurred for a legitimate reason regardless of the pro-
tected activities. 
The testimonial and the documentary evidence support a 
finding that after the Union filed its petition to represent the 
support specialists, the Respondent 
more strictly adhered to its 
medication administration rules in processing disciplinary ac-
tions and terminati
ons of employees. 
Thus, on December 13, 2004, th
e Union filed a petition to 
represent the Respondent™s employ
ees. Immediately thereafter, 
according to Loyd, when he assumed the position of acting 
state director in January, 2005, the Respondent ﬁreally wanted 
to make sure that the policies were consistently implemented,ﬂ 
inasmuch as prior to January, co
nsistency in the enforcement of 
the medication administration polic
y was an ﬁissue.ﬂ Both Loyd 
and Peniston further testified that as a result of the Union™s 
organizing efforts, the Respondent
 changed its policy by having 
its attorney review all disciplinary actions to ensure consistency 
and fairness in its actions, wherea
s this was not done before the 
Union™s advent. Checking with it
s attorney does not violate the 
Act, but changing its policies in response to the Union™s orga-
nizing effort does. The testimony of Peniston and Loyd is con-
sistent with Gibson™s, which I credit, in that she stated that 
Loyd told her that ﬁwith all this stuff with the union, everything 
goes through our lawyers now, and we have to go by the bookﬂ 
and ﬁthey have to do things differe
nt.ﬂ It is significant that Gib-
son was terminated pursuant to a more strict enforcement of the 
policy less than 2 weeks after the Union was certified. 
Thus, in direct response to the Union™s organizing effort, in 
January, 2005, the Respondent admittedly changed its proce-
dure for processing disciplinary ca
ses and terminations by hav-
ing its attorney examine the circumstances surrounding the 
error and be involved in the decision to terminate. This was in 
an admitted effort to enforce its
 policy more consistentlyŠthat 
is more strictly than had previo
usly been the practice. As will 
be discussed below, there was 
no evidence that prior to the 
Union™s advent any employee had been discharged for commit-
ting one medication administrati
on error. Indeed, the evidence 
establishes that, prior to January, 2005, employees were warned 
but not terminated for first errors identical to the one that Gib-
son committed. 
The question that must be answered is not whether Gibson 
committed an error, or even if it was a serious or terminable 
offense, but whether the Responde
nt would have discharged her 
even in the absence of its employees™ union activities. Based on 
the evidence, I conclude that the Respondent™s emphasis on 
consistent enforcement and app
lication of the policy only oc-
curred as a result of the unioniza
tion of the facility. Immedi-
ately thereafter, the policy began to be strictly implemented, 
and pursuant to that stricter enforcement, Gibson was dis-
charged. 
Thus, the General Counsel has proven that the Union™s orga-
nizing of and representation of
 the Respondent™s employees 
caused the Respondent to admittedly enforce its medication 
administration policy more cons
istentlyŠin a stricter manner 
than it had before, and that stricter enforcement led to Gibson™s 
discharge. The Respondent thus, 
according to Loyd™s comment 
to Gibson, went ﬁby the bookﬂ in
 applying its policy following 
its employees™ interest in the Union. 
A.  Gibson™s Discharge 
1.  Extenuating circumstances 
I find that the Respondent™s 
explanation for Gibson™s dis-
charge does not withstand scrutiny. First, if the typical proce-
dure for the presentation of extenuating circumstances had been 
followed, her error would have been excused and she would not 
have been terminated. Second, even in the absence of the pres-
entation of extenuating circumst
ances, other employees com-
mitting the same error but not having extenuating circum-
stances were not discharged, 
but received only warnings. 
I credit Peniston™s testimony 
that he was aware of Gibson™s 
extenuating circumstances and be
lieved that they would have 
excused her error and prevented her termination. Thus, Gibson 
told him of the conditions that she was faced with when alone 
with the four consumers which explained her failure to admin-
ister the medicationŠshe was dist
racted in attempting to per-
suade a consumer to leave the ba
throom so that others could 
use itŠand they had just returned from out of home visits, 
conditions were ﬁchaotic,ﬂ and 
she had no checker. Those rea-
sons were at least as compelling as other employees™ accepted 
explanations for not administ
ering medication: Fenelus was 
distracted and accidentally forg
ot, and Alexander lost her eye-
glasses and had no checker. 
The Respondent correctly argue
s that its decision makers 
were not aware that Gibson presented extenuating circum-
stances which would have permitted it to retain her. There are 
two reasons for this. First, Peni
ston was satisfied with Loyd™s 
suggested discipline for her errorŠthat she be prohibited from 
working as a support specialist, but would continue to work in 
the office. I must emphasize that Loyd testified that he sug-
gested this solution to Peniston.
 Peniston therefore apparently 
did not see the need to inform Loyd of the existence of extenu-
ating circumstances. 
In this respect, I cannot credit 
Loyd™s testimony that Penis-
ton told him that there were no extenuating circumstances to 
Gibson™s error. Loyd admitted th
at he suggested to Peniston 
that a fair resolution would be to terminate her from her support 
specialist position but retain her as an office assistant, and Pe-
niston agreed. Accordingly, it was Loyd™s belief going into the 
MAR Committee meeting that she would be retained and he 
had no need to inquire into he
r extenuating circumstances. 
However, at the committee meeting, he was overruled by the 
 ST. JOHN™S COMMUNITY SERVICES
ŒNEW JERSEY
  425
other Committee members and attorney Hudson who decided to 
terminate her from both positions. 
Secondly, if Peniston had been
 involved in the conference 
call with the Washington, D.C.
 headquarters personnel as a 
member of the MAR Committee as he had been before the 
change in procedure, he woul
d have become aware that Gib-
son™s termination was being consid
ered. As he testified, that 
would have been the appropriate time to inform the decision-
makers that Gibson raised va
lid extenuating circumstances. 
However, inasmuch as the Resp
ondent changed its termination 
procedure because of the Union™s representation of its employ-
ees and excluded Peniston from the deliberations, he did not 
have an opportunity to presen
t Gibson™s extenuating circum-stances. 
In addition, further evidence that Program Director Peniston 
was excluded from Gibson™s term
ination process may be seen 
in the fact that he did not prepare or sign her termination letter. 
As set forth above, historically the program director prepared 
and signed the letter. Thus, in 2004 and in early 2005, Peniston 
and his successor Schwartz signe
d the termination letters of 
Ekhelar, Alexander, Fenelus, Zimmerman, and Hicks. In con-
trast, Gibson was terminated in April, 2005 by a letter signed 
by acting state director Loyd. 
Accordingly, inasmuch as Peniston was excluded from the 
decision-making process pursuant to the Respondent™s changed 
procedure following the Union™s representation of its employ-
ees, he was precluded from raising 
the existence of extenuating 
circumstances during the conference call with Loyd, Wesley 
and attorney Hudson. Inasmuch as this changed procedure was 
put into place because of the 
Union™s presence, Peniston™s fail-
ure to mention Gibson™s extenuating circumstances was caused 
by his exclusion from the MAR Committee conference call. I 
therefore find that Peniston™s failure to raise Gibson™s extenuat-
ing circumstances was justifia
ble, and brought about by the 
Respondent™s change in its proc
edure in deciding the termina-
tions of employees. 
2.  Evidence of stricter enforcement of the policy 
Moreover, even in the absence of the presentation of Gib-
son™s extenuating circumstances, th
e evidence establishes that 
other employees committing the same error but not having 
extenuating circumstances received only a warning, whereas 
Gibson was fired. Gibson was discharged for fail
ing to administer medication 
on April 4, 2005, her first error of any kind. Loyd stated that 
inasmuch as he was not aware of any extenuating circum-
stances which would excuse the error, termination was justified 
pursuant to the letter of the policy. However, there was evi-
dence that two other employees committed the identical error 
with no extenuating circumstances but were retained. 
Thus, as set forth above, Alexander failed to administer 
medication twice. Her first such error was excused because she 
presented extenuating circumstances. However, no evidence 
was offered that she presented extenuating circumstances as to 
her second error in September,
 2004. Accordingly, she should 
have been terminated at that time. Nevertheless, she received 
only a written warning, and was permitted to continue working. 
Similarly, Hicks failed to administer medication in October, 
2004, and her excuses were not
 accepted as extenuating cir-
cumstances. She should have been 
terminated at that time, but 
she received only a second written warning and was permitted 
to continue working. 
In addition, Alexander, Hicks,
 and Fenelus were discharged 
in 2004 only upon the commission of their third medication 
administration error. As set 
forth above, all the medication 
administration policies require
 termination upon the second 
error. In contrast, Gibson was di
scharged after her first such 
error, which was her first discipline of any kind. There was no 
evidence that any other employee had been discharged after his 
or her first medication administration error. 
The only reason that Gibson was terminated for an offense 
for which Alexander and Hicks were only warned in 2004 was 
that Gibson™s error occurred in 2005, at a time when the Re-
spondent decided to more strict
ly enforce its medication ad-
ministration policy because of th
e Union™s representation of its 
employees. In addition, in 2004, Ferrington committed two 
medication administration errors at one time, each of which 
required termination, but not onl
y was he retained, he was pro-
moted to a supervisory position. 
Loyd™s effort at consistency in 
enforcing the policy is, first, an 
unlawful change in the terms and conditions of employment 
because it was instituted because of
 the Union™s advent. Even if it 
was lawful, his application of 
Zimmerman™s termination to Gib-
son™s was inappropriate. Thus, Zimmerman was permitted to 
remain employed notwithstanding
 his first medication admini-
stration error in which he directed
 a staff specialist to take medi-
cation from one consumer™s supply 
and administer it to another 
consumer. Policy X.B.1.a requires termination for this offense, 
and Loyd agreed that it was a terminable offense. In contrast, 
Gibson was terminated for her first error. Loyd stated that both 
cases were comparable since Zimmerman also held two positions 
and was discharged from both. Ho
wever, he was terminated only 
following his second medication ad
ministration error. If Loyd 
wanted to be consistent in hi
s treatment of Gibson and Zimmer-
man, he would have permitted Gibs
on to remain at work follow-
ing her first error, as he did with Zimmerman. 
The stricter enforcement of a policy in retaliation for em-
ployees™ support for a union, wh
ich policy previously had not 
been uniformly enforced, violates Section 8(a)(1) of the Act. 
See 
Treanor Moving & Storage Co
., 311 NLRB 371, 375 
(1993), where the Board held that the announcement of a 
change in the enforcement of a po
licy to the effect that the re-
spondent would more strictly a
pply its policy in retaliation 
against the employees™ union activity violates the Act. ﬁWe 
used to let you guys get away with this kind of stuff. But now 
you are union and you guys are playing your game and the 
company is going to have to play by their game.ﬂ 
Disparate treatment may be found where an employer did not 
discharge an employee for a 
dischargeable offense while it 
discharged another employee for his violation of a rule. 
Tracer 
Protection Services, 328 NLRB 734, 735 (1999). Accordingly, 
the evidence set forth above establishes that the Respondent 
would not have discharged Gibson for only one error prior to 
the stricter enforcement of 
its policy in January, 2005. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  426 
In Hyatt Regency Memphis
, 296 NLRB 259, 263 (1989), the 
Board found that prior to an election, the employer enforced its 
work rules in a ﬁlax, sporadic, 
inconsistentﬂ manner, finding a 
ﬁstark contrastﬂ between its 
preelection and postelection en-
forcement of its rules. Similar to the facts here, the Board noted 
that following the election, the employer fired employees for 
first-time violations, whereas in 
a 7-month period prior to the 
election, no employees were fired for violating the rules not-
withstanding many did so, including repeat offenders. 
In Nursing Center at Vineland
, 314 NLRB 947, 950 (1994), 
prior to a union™s organizing effo
rts, nurses smoked and ate at 
the nurses™ stations. After a representation hearing, nurses 
heard that there was a ﬁcrackdownﬂ on smoking at the facility. 
A supervisor was quoted as saying ﬁwith everything that™s go-
ing on at the nursing home at this 
point in time, I have to en-
force these rules even though they haven™t been enforced in the 
past.ﬂ In noting that the only thing going on at the nursing 
home at that time was the employees™ union activity, the Board 
concluded that the supervisor was announcing a crackdown 
motivated by that activity and found a violation in the stricter 
enforcement of the no-smoking ru
le. Here, too, the Respondent 
made its policy more ﬁc
onsistent,ﬂ and more strictly enforced it 
following the Union™s advent. 
In Pontiac Care and Rehabilitation Center
, 344 NLRB 761, 
766 (2005), a nurse was terminated for committing medication 
administration errors and failin
g to change a bandage. In find-
ing a violation, the Board noted that a supervisor threatened 
that she would ﬁhave to do things by the book,ﬂ thereby more 
strictly enforcing its rules and policies if employees chose a 
union. In holding that the nurse was terminated because of her 
union activity, the Board noted that she was treated disparately 
from other nurses who committed the same or more errors than 
she, but who were not known as 
union supporters. In the instant 
case, Loyd was quoted as saying 
in reference to considering 
Gibson™s continued employment, 
that the Respondent now had 
to do things ﬁby the book.ﬂ 
Wright Line
 is applicable where the employees™ protected un-
ion activity in choosing a Union to represent them was a motivat-
ing factor in the Respondent™s decision to strictly enforce its 
medication administration policy. The Respondent defends its 
action only by referring to the rule, which was not strictly en-
forced before the Union began organizing the employees. At 
most, the Respondent has shown that it 
could have discharged 
Gibson for her misconduct. It has not established that it 
would 
have discharged her in the absence of the employees™ union ac-
tivities. Structural Composites Industries
, 304 NLRB 729, 730 
(1991). 
Thus, the Respondent has not demonstrated that it would have 
more strictly enforced its medication administration policy or 
discharged Gibson absent the employees™ protected union activ-
ity. 
Hialeah Hospital
, 343 NLRB 391 (2004). Therefore, the 
Respondent has not met its 
Wright Line
 burden of proving that it 
would have discharged Gibson even absent its employees™ union 
activities. KOFY-TV-20
, 332 NLRB 771, 772 (2000). 
Even assuming that Gibson enga
ged in no union activities, the 
Respondent™s unlawful stricter enforcement of its medication 
administration policy in response to its employees™ union activi-
ties discriminated against all its employees. Thus, Gibson™s dis-
charge violated Section 8(a)(3) 
of the Act even if Gibson en-
gaged in no union activities, and even if the Respondent had no 
particular unlawful motive against her. 
Southern Mail, Inc
., 345 NLRB 644, 647 (2005). The issuance of discipline pursuant to 
stricter enforcement violates Section 8(a)(3) of the Act. 
Dynam-
ics Corp. of America
, 286 NLRB 920, 921 (1987). 
II.  THE VIOLATION OF SECTION 
8(A)(1)
 AND 
(5)
 The complaint alleges that 
the Respondent unilaterally 
changed the enforcement of its 
medication administration policy 
without affording the Union an opportunity to bargain with it 
about that change. 
Ann Luck, the Union™s organizing director, testified that she 
was not notified by the Respondent of any changes to the en-
forcement of the medication administration policy, and the Union 
had no opportunity to bargain about that matter. 
It is well established that is an
 unfair labor practice for an em-
ployer whose employees are re
presented by a union to make 
unilateral changes in the worki
ng conditions of its employees 
without first notifying the bargaining representative and giving it 
an opportunity to discuss the proposed changes. 
NLRB v. Katz
, 369 U.S. 736 (1962). A new policy of strict enforcement of pre-
viously existing work rules is subject to the requirement of notice 
and bargaining just as much as is the promulgation of brand new 

work rules. ﬁAlthough [certain rules] have been in effect since 
the Respondent commenced operations, that does not preclude 
our finding that the enforcement of those rules more stringently 
than had been the practice before the Union™s election repre-
sented a change in the employees™ terms and conditions of em-
ployment over which the Respondent had an obligation to bar-
gain.ﬂ Hyatt Regency Memphis
, above at 263Œ264. 
In addition, a mandatory subject of bargaining includes the 
circumstances in which discipline will be imposed for violations 
of the employer™s rules. A change to the employer™s disciplinary 
policy without bargaining or offering to bargain with the union 
that represents its employees violates Section 8(a)(5). 
Southern 
Mail, Inc., above, at 646. 
Inasmuch as I find that the Respondent has more strictly en-
forced its medication administration policy and has not bargained 
with the Union about that change, I therefore conclude that it has 
violated Section 8(a)(1) and (5) of the Act. 
CONCLUSIONS OF 
LAW 1.  By more strictly enforcin
g its medication administration 
policy upon its employees, including Nia Gibson, the Respondent 
violated Section 8(a)(1) and (3) of the Act. 
2.  By discharging Nia Gibson because its employees joined or 
selected Communications Workers of America, Local 1037, 
AFLŒCIO (Union), the Respondent violated Section 8(a)(1) and 

(3) of the Act. 
3.  By unilaterally changing the enforcement of its medication 
administration policy by more stri
ctly enforcing 
its provisions 
without affording the Union an opportunity to bargain with it, the 
Respondent violated Section 8(a)(1) and (5) of the Act. 
REMEDY
 Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
 ST. JOHN™S COMMUNITY SERVICES
ŒNEW JERSEY
  427
desist and to take certain affirm
ative action designed to effectuate 
the policies of the Act. The Respondent having discrimi
natorily discharged Nia Gib-
son, it must offer her reinstatemen
t to her positions as substitute 
support specialist and administrative assistant, and make her 
whole for any loss of earnings and other benefits, computed on a 
quarterly basis from date of discharge to date of proper offer of 
reinstatement, less any net interim earnings, as prescribed in 
F. 
W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). 
I shall also order that the Respondent restore the status quo 
ante by revoking its new policy of stricter enforcement of its 
medication administration policy. 
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
2 ORDER 
The Respondent, St. John™s Co
mmunity ServicesŒNew Jersey, 
Hamilton, New Jersey, its officers, agents, successors, and as-
signs, shall 
1.  Cease and desist from 
(a) Refusing to bargain in good
 faith with Communications 
Workers of America, Local 1037,
 AFLŒCIO (Union) as the ex-
clusive bargaining representative of employees in the below-
described appropriate unit by making unilateral changes in their 
terms and conditions of employment which are mandatory sub-
jects of bargaining, without fi
rst giving adequate prior notice 
thereof to the Union and giving the Union a meaningful opportu-
nity to bargain on such changes, including more strictly enforcing 
its medication administration policy: 
 All full-time and regular part-time support specialists and 

substitute support specialists employed by the Employer at 
its 10 New Jersey locations located in Lawrenceville, Ro-
selle, South Plainfield, Orange, Farmingdale, Long Branch, 

Rahway, Cedar Grove, Brick Township and Trenton, New 
Jersey, but excluding all office clerical employees, manage-
rial employees, professional em
ployees, guards and supervi-
sors (including team leaders) as defined in the Act.  
 (b) Discharging or otherwise discriminating against any em-
ployee because its employees joined or selected the Union, or any 
other union. 
(c) More strictly enforcing it
s medication administration policy 
upon its employees because they joined, selected or supported the 
Union. 
(d) Unilaterally changing the enforcement of its medication 
administration policy by more stri
ctly enforcing 
its provisions 
without affording the Union an opportunity to bargain with it 
over the terms and conditions of employment for its employees in 
the appropriate bargaining unit set forth above. 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses.  
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effectu-
ate the policies of the Act. (a) On request by the Union, rescind the unilateral changes 
consisting of a more strict enforcement of its medication admini-
stration policy until such time as it negotiates with the Union in 
good faith to impasse or agreement. 
(b) Within 14 days from the date of the Board™s Order, offer 
Nia Gibson full reinstatement to 
her former pos
itions as substi-
tute support specialist and admini
strative assistant or, if those 
positions no longer exist, to subs
tantially equivalent positions, 
without prejudice to her seniority or any other rights or privileges 
previously enjoyed. 
(c) Make Nia Gibson whole for any loss of earnings and other 
benefits suffered as a result of the discrimination against her in 
the manner set forth in the remedy section of the decision. 
(d) Within 14 days from the date of the Board™s Order, remove 
from its files any reference to the unlawful discharge, and within 
3 days thereafter notify the employee in writing that this has been 
done and that the discharge will not be used against her in any 
way. 
(e) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board or 
its agents, all payroll records, so
cial security payment records, 
timecards, personnel records and reports, and all other records, 
including an electronic copy of such records if stored in elec-
tronic form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at its facil-
ity in Hamilton, New Jersey, copies of the attached notice 
marked ﬁAppendix.ﬂ
3 Copies of the notice, on forms provided by 
the Regional Director for Region 22, after being signed by the 
Respondent™s authorized representative, shall be posted by the 

Respondent and maintained for 60 consecutive days in conspicu-
ous places including all places where notices to employees are 
customarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced, or 
covered by any other material. In the event that, during the pend-
ency of these proceedings, the Respondent has gone out of busi-
ness or closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a copy of 
the notice to all current employees and former employees em-
ployed by the Respondent at any time since April 11, 2005. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                          
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
